 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                       Case No.: 3:19-cv-01226-L-AHG
     KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
12   POWAY WEAPONS AND GEAR and                         Hon. M. James Lorenz and Magistrate
13   PWG RANGE); NORTH COUNTY                           Judge Allison H. Goddard
     SHOOTING CENTER, INC.; BEEBE
14   FAMILY ARMS AND MUNITIONS LLC                      DECLARATION OF JOHN
15   (d.b.a. BFAM and BEEBE FAMILY                      PHILLIPS IN SUPPORT OF
     ARMS AND MUNITIONS); FIREARMS                      PLAINTIFFS’ MOTION FOR
16   POLICY COALITION, INC.;                            PRELIMINARY INJUNCTION
17   FIREARMS POLICY FOUNDATION;
     CALIFORNIA GUN RIGHTS
18   FOUNDATION (formerly, THE                          Complaint Filed: July 1, 2019
19   CALGUNS FOUNDATION); and                           Second Amended Complaint Filed:
     SECOND AMENDMENT                                   November 8, 2019
20   FOUNDATION,
21                              Plaintiffs,              Date: Monday, December 16, 2019
     v.                                                  Time: 10:30 a.m.
22                                                       Courtroom: Dept. 5B (5th Floor)
     XAVIER BECERRA, et al.,
23
                                        Defendants.       No oral argument should be heard
24
                                                          unless ordered by the Court

25
26

27

28

                    DECLARATION OF JOHN PHILLIPS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 1   I, John Phillips, declare as follows:
 2
           1.     I have personal knowledge of the facts stated herein and, if called as a
 3

 4
     witness, could and would competently testify to such facts.

 5         2.     I am the owner of Poway Weapons and Gear (PWG), a firearms range
 6
     and retailer in Poway, California. PWG is the largest indoor range in California,
 7

 8   serving just under 200,000 visitors per year and supporting almost 4,000 members that

 9   are roughly 65 percent male and 35 percent female. PWG employs 37 full-time
10
     employees as well as additional seasonal staff as needed.
11

12         3.     PWG is also a 5-Star range/retailer as certified by the National Shooting

13   Sport Foundation. At PWG, we take the sale and responsible use of firearms very
14
     seriously. We provide firearms training to over 8,000 students per year and interact on
15

16   our ranges with countless more people. Since opening our range and training center in

17   2014, we have helped educate over 50,000 students. PWG is a strong supporter of our
18
     nation’s Second Amendment rights and proudly complies with every step in the
19

20   regulatory process to meet our own 5-Star standards relative to reputable firearms
21   sales. We take great pride in our record of compliance with local, state, and federal
22
     laws and regulations, while also helping ensure the local community can benefit from
23

24   PWG’s efforts through firearms legal education.
25         4.     Since Penal Code section 27510 went into effect on January 1, 2019,
26
     PWG business activities have been significantly and adversely impacted because
27

28
                                                      2
                     DECLARATION OF JOHN PHILLIPS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 1   PWG employees have been forced to refuse firearms sales, transfers, and handling to
 2
     otherwise qualified adults 18 to 20 years of age.
 3

 4
           5.     Because PWG is both a range and a retail store, PWG also has been

 5   forced to prohibit otherwise qualified young adults from using rental firearms and
 6
     taking part in lawful shooting at the range, or face substantial criminal penalties.
 7

 8   Because California’s age-based gun ban prohibits a licensed dealer from selling,

 9   supplying, delivering, or giving possession or control of a firearm to any person under
10
     21 years of age,” PWG cannot even deliver a rental firearm to someone who is over
11

12   the age of 21 when they are accompanied by someone who is under 21 as PWG

13   cannot lawfully “supply” a firearm to an individual who we know intends to shoot
14
     with their older partner.
15

16         6.     In addition to being forced to deny individuals firearms purchase,

17   transfers, and rentals, PWG has had to deny numerous otherwise qualified young
18
     adults customers from attending or taking part in PWG’s firearms classes. Most PWG
19

20   classes require students to handle firearms in some manner. Because PWG is
21   prohibited from allowing even “possession or control” of any firearm to adults ages
22
     18 to 20, PWG has had to deny all adults in that age range from attending our firearms
23

24   classes.
25         7.     California’s age-based gun ban also prevents PWG from offering
26
     hunter’s education classes to anyone under the age of 21, let alone adults ages
27

28   18 to 20. Anyone under 21, including those adults ages 18 to 20 who wish to comply
                                                      3
                     DECLARATION OF JOHN PHILLIPS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
     with Penal Code section 27510's exemption- which allows individuals over 18 to
 2
     acquire long guns (e.g. shotguns, rifles) if they possess a valid, unexpired hunting
 3

 4
     license is+ ed by the Department of Fish and Wildlife- are unable to take PWG' s

 5   classes. Because law prohibits licensed dealers from selling, supplying, delivering, or
 6
     giving possession or control of a frrearm to any person under 21 years of age, PWG
 7

 8
     cannot lawfully allow individuals under 21 take control of a firearm for a safe

 9   handling dlemonstration; however, this is a requirement for the hunter' s safety course
10
     -   which ·s the only exemption available to the general public.
11

12          8.       Thus, California's age-based gun ban prohibits PWG from selling and

13   renting fir · arms to otherwise qualified, Young Adults.                     It also requires PWG to
14
     prevent an one over 21 from renting a PWG firearm if that person is accompanied by
15
                 I
16   another pe son under 21- due to the exposure to criminal prosecution for supplying a

17   frrearm to someone under the age of 21.
18
            I declare under penalty of perjury that the foregoing 1s true and correct.
19
20   Executed )Vithin the United States on September \1.,_ 2019.

21

22
23

24

25

26
27

28
                                                          4
                      D ECLARATION OF J OHN PHILLIPS IN S UPPORT OF P LAiNTIFFS' M OTION F OR PRELIMINARY INJUNCTION
